Citation Nr: 0309208	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  99-04 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for a tear of 
the posterior horn of the lateral meniscus of the left knee, 
currently evaluated as 20 percent disabling.

2.  Entitlement an effective date prior to October 28, 1998 
for the grant of service connection for arthritis of the 
right knee. 

3.  Entitlement to an effective date prior to February 22, 
2001 for the grant service connection for arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military duty from February 1986 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans' 
Affairs (VA).

Two of the issues certified on appeal are entitlement to 
effective dates prior to October 28, 1998 and February 22, 
2001 for the grant of service connection for arthritis of the 
right knee and left knee respectively, based on clear and 
unmistakable error.  A review of the evidence shows that in 
March 2002 the RO granted service connection for arthritis of 
the right knee and assigned an effective date of October 28, 
1998 and also granted service connection for arthritis of the 
left knee and assigned an effective date of February 22, 
2001.  The veteran timely appealed this decision with regard 
to the effective dates.  Thus, the March 2002 decision is not 
final.  Accordingly these two issues are as stated on the 
title page of Remand.


REMAND

In the veteran's most recent substantive appeal (VA-form 9), 
received in March 2003, the veteran indicated that he wanted 
to attend a hearing before a Veterans Law Judge at the RO.  

The case is, therefore, REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




